This is really an application via habeas corpus to fix an appeal bond. The facts are not seriously in dispute. Petitioner was charged with attempted burglary in the second degree, and of such offense was, by the Circuit Court of Jackson County, found guilty, and sentenced to two years imprisonment in the penitentiary. The charge in the petition for our writ, which stands undenied, reads:
"Your petitioner says that said imprisonment is illegal in this, to-wit: That after his conviction by the jury aforesaid, at the same term of the court and within the statutory time, he filed his motions for a new trial and in arrest of judgment; that said motions were by the court overruled, and sentence passed upon him as hereinbefore set out; that he duly filed his affidavit for *Page 311 
appeal from the verdict and judgment of said Circuit Court of Jackson County, and the same was allowed by said court to the Supreme Court of Missouri; that he was allowed until on or before the last day of the November term, 1924, in which to file his bill of exceptions; that he was further allowed to prosecute his appeal as a poor person; that although application was duly made by your petitioner to the Circuit Court of Jackson County, to fix the amount of his appeal bond, the judge of said Circuit Court of Jackson County, failed and refused to either grant the motion in arrest of judgment, or to fix any appeal bond, and directed that your petitioner be transmitted to the penitentiary of this State; your petitioner further represents that he is now able and willing to give such appeal bond in such reasonable amount as this court may deem just and proper."
The trial court evidently proceeded upon the theory that it was within the discretion of the trial court to grant or refuse a supersedeas.
This man was convicted and given two years. A good and sufficient bond for $2000 should suffice. There are no special circumstances calling for anything out of the ordinary. The second paragraph in Ex parte Frank Carey, ante, page 287, fully covers the law of this case, and the law of the State. Bond is fixed at the sum of $2000, the qualifications of the sureties to be passed upon by the trial judge, who shall certify the result of his investigation to this court, the bond to be ultimately approved by this court. All concur, except Walker, J., absent. *Page 312